Title: General Orders, 10 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Sunday Octr 10th 1779.
          Parole Raritan—  C. Signs Salem. Torbay.
        
        It was with surprise and concern that the General during the hours of exercise yesterday saw a number of men in their respective encampments: It was his expectation that all men off duty should be manœuvred at the hours appointed: The want of shoes or other articles of clothing cannot be urged in excuse for their not being under arms because they were employed at games of exercise much more violent; He earnestly exhorts officers to attend closely to their duty and by their diligence and example prevent the non-attendance of their men.
        
        At a division General Court-Martial the 23rd of August last held by order of Major General St Clair, Coll Craige President, Lieutenant Philip Gibbons of the 6th Pennsylvania regiment was tried for, “Repeated disobedience of orders, absenting himself eleven months from the regiment without leave and embezzling public money.”
        The Court are of opinion he is guilty of the two first charges exhibited against him, being breaches of Article 5th Section 2nd and Article 2nd Section 13th of the Articles of War.
        The Court are further of opinion that Lieutt Gibbons (having drawn four thousand, nine hundred five dollars and one third for the recruiting service and producing vouchers for no more than twenty four hundred and eighty dollars expended for that purpose) is guilty of the third and last charge being a breach of Article 4th Section 12th of the Articles of War.
        They therefore sentence him to be cashiered and sent under guard to the Executive Council of the State of Pennsylvania.
        At the General Court Martial of the line whereof Col. Bradford was President, Ensign Patrick Donolly of the 7th Maryland regiment was tried for “Unofficerlike behaviour in ordering returns to be made in the regiment of the men’s names, whose times expire previous to the 1st of May next without the authority of any of his commanding officers”—found guilty of unofficerlike behaviour in ordering returns to be made, being a breach of Article 5th Section 18th of the Articles of War and sentenced to be reprimanded by the commanding officer of the brigade to which he belongs.
        The Commander in Chief confirms the foregoing sentences and orders them to be carried into execution.
        At the same Court, Doctor O’Neil of the 10th Pennsylvania regiment was tried upon the following charges.
        1st—“Neglect of duty and cruel treatment to the sick of the regiment insomuch that they were afraid to apply to him when really sick.”
        2nd—“Embezzling the hospital Stores and appropriating them to his own private use.”
        3rd—“Giving in an unjust forage account and drawing money for the same.”
        4th. “Refusing to discharge the expences of his horse at Millstone when at quarters and for ungentlemanlike behavior to his Mate by making him pay an equal expence for the state stores and afterwards carrying and selling the greatest part of the said stores in the country and at the same time locking up the remainder and depriving him of the use of them during his absence for the space of a week and upwards.[”]
        
        The Court are of opinion that he is guilty of neglect of duty in several instances.
        They are also of opinion that he has cruelly treated many of the sick of the regiment in such a manner that there were grounds for many being afraid to apply to him when sick being breaches of Article 5th Section 18th of the Articles of War.
        They are of opinion that he is guilty of the 2nd charge, being a breach of the aforesaid Article.
        They are of opinion that the 3rd charge is unsupported and do acquit him of it.
        They are of opinion that that part of the 4th charge, “refusing to discharge the expences of his horse at Millstone when at quarters” is not properly supported, and if it was they consider it not criminal in a military light.
        They are of opinion that he is guilty of ungentlemanlike behaviour in selling in the Country some Coffee and Tea drawn from the State-Store, for which his Mate paid an equal expence and also guilty of locking up the remainder of the State-Stores and depriving his Mate of the use of them during his absence which was upwards of a week, being a breach of the aforesaid Article, and they do sentence him to be dismissed from the service.
        The Commander in Chief confirms the sentence and orders it to take place immediately.
      